STRAFFI & STRAFFI, LLC
670 Commons Way
Toms River, NJ 08755
(732) 341-3800
(732) 341-3548(fax)
bkclient@straffilaw.com
Attorney for Debtor-in-Possession


                                              )   UNITED STATES BANKRUPTCY COURT
In Re:                                        )   FOR THE DISTRICT OF NEW JERSEY
                                              )
                                              )   Chapter 11 Proceeding
                                              )   Case No. 18-32075/VFP
         Jones, Kimberly                      )
                                              )   SUPPLEMENTAL CERTIFICATION OF
                                              )   DEBTOR IN SUPPORT OF NOTICE OF
                                              )   MOTION FOR ENTRY OF AN ORDER
                                              )   VOLUNTARILY DISMISSING CHAPTER 11
                           Debtor.            )   PROCEEDINGS
                                              )
                                              )   Hearing Date: July 16, 2019 @ 10:00 am
                                              )   ORAL ARGUMENT WAIVED


               Kimberly Jones, being of full age, certifies as follows:

               1.      I am the Debtor in the above action and am personally familiar with the

matters sets forth below.

               2.      I make this supplemental certification in support of the motion for entry of

an order dismissing the Chapter 11 proceeding.

               3.      During the pending bankruptcy, my attorney has actively attempted to settle

a resolution with the Federal and State taxing authorities.

               4.      It is my understanding from counsel that, in light of the amounts due and

owing, any settlement would have to be approved by the Department of Justice.

               5.      The five (5) year term of the Chapter 11 Reorganization is a constrainment

that would make repayment of any settlement difficult.
               6.      As a result of the recent mortgage modification, I am hopeful that the

additional savings on my mortgage payment combined with the upswing in my present career

trajectory will afford me the opportunity to negotiate agreements with both tax entities over a time

period greater than the limitations and constraints associated with the Chapter 11 Reorganization.

In essence, this dismissal will make repayment more feasible.

               7.      I certify that all of the above statements made by me are true. I am aware

that if any of the above statements made by me are willfully false, I am subject to punishment.



                                                     /s/ Kimberly Jones
Dated: July 3, 2019                                  __________________________________
                                                     Kimberly Jones
